DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 1-20 filed 04/28/2022 have been fully considered but they are not persuasive. Regarding the argument that the references do not disclose the limitation “said audio headset is operably customized to an ability and/or an age of a user by attaching said headset accessory to said audio headset”, the examiner argues that Menesses discloses in Para [0058] that audio headset displays information (user profile interpreted as user ability) regarding component coupled to headset. And in Para [0057], Menesses discloses that the headset receiver is coupled to the headset. Therefore Menesses’ headset displays information when headset is coupled to headset receiver. Also, Pong discloses in Para [0042] a headset that displays information when attached to a headset accessory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791).
Regarding claim 1, Meneses et al disclose a system comprising: a headset accessory that comprises circuitry (Meneses et al; Fig 4; headset receiver 203), wherein: said headset accessory is configured to attach to an audio headset comprising speakers and a microphone (Meneses et al; Fig 4; Para [0054]; headset 206 has microphone and speaker and headset 206 is connected to receiver 203; headset accessory can be integrated to the headset Para 0054]-[0055]); said audio headset is operably customized to an ability and/or an age of a user by attaching said headset accessory to said audio headset (Meneses et al; Para [0058]; user profile interpreted as user ability displayed by display 315; Para [0054]) said circuitry of said headset accessory is operable to establish a link to said audio headset (Meneses et al; Para [0056]; Fig 4; interface 433 establishes a link between headset accessory 203 and headset 206), wherein said link supports conveyance of gaming information between said circuitry and said audio headset (Meneses et al; Para [0056]; headset accessory 203 and headset 206 exchanges gaming audio); and said circuitry of said headset accessory causes display of a characteristic of a user of the headset (Meneses et al; Para [0058]; display user avatar on headphone display), but do not expressly disclose a wireless inductive link; herein said wireless link supports conveyance of gaming information; said headset accessory is configured to mechanically attach to an audio headset;; said circuitry alters, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character. However, Bracken et al disclose an audio processing device said circuitry alters, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character (Bracken et al; Para [0011];[0039]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the accessory taught by Bracken to modify the microphone taught by Meneses because both disclose headphone accessory transmitting data to the headphone. The motivation to do so would have been to improve the operability of the headset on a variety of gaming console. Moreover, Pong et al disclose an audio headset accessory device wherein said headset accessory is configured to mechanically attach to an audio headset (Pong et al; Fig 2; mechanically attach accessory 110 to headset 100). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the mechanical attachment taught by Pong as accessory attachment taught by Meneses because both disclosures teach accessories attachment to headphones. The motivation to do so would have been to provide a plurality of accessory integration to the headset. Furthermore, Strohallen et al disclose an audio headset accessory device comprising a wireless inductive link (Strohallen et al; Fig 22; link between 14 and 174); herein said wireless link supports conveyance of information (Strohallen et al; Fig 22; col 26; lines 20-35). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the link taught by Strohallen as transmission link in the device taught by Meneses. The motivation to do so would have been to provide a significant cost and space advantage to the headset.

Regarding claim 2, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, but do not expressly disclose wherein said headset accessory is disc shaped. However, in the same field of endeavor, Pong et al disclose a headset accessory wherein said headset accessory is disc shaped (Pong; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the mechanical attachment taught by Pong as accessory attachment taught by Meneses. The motivation to do so would have been to provide a plurality of accessory integration to the headset.

Regarding claim 4, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, wherein a state of said circuitry is controlled based on said gaming information received from said audio headset via said link (Meneses et al; Para [0069]; [0070]; processor is controlled by user profile and input mechanism from headset).

Regarding claim 5, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 4, wherein said circuitry comprises one or more light emitting diodes (Meneses et al; Fig 4; LED 436).

Regarding claim 6, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 5, wherein said state of said circuitry comprises an on/off state and/or color of said one or more light emitting diodes (Meneses et al; Para [0062]).

Regarding claim 9, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, wherein said gaming information comprises characteristics of audio being processed by said audio headset (Meneses et al; Para [0068]; [0069]; audio profile and user profile).

Regarding claim 10, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 9, wherein a state of said circuitry is controlled based on said characteristics of said audio (Meneses et al; Para [0068]; [0069]; process gaming audio and voice chat with audio profile and user profile).

Regarding claim 11, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, but do not expressly disclose wherein: said circuitry comprises nonvolatile memory; and said nonvolatile memory stores parameter settings for configuring audio processing circuitry of said audio headset (Meneses; Para [0065]).

Regarding claim 7, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 4, wherein said circuitry comprises a liquid crystal display (LCD) (Meneses Para [0074]).

Regarding claim 15, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, wherein said wireless inductive link communicates bias current, bias voltage, and/or information signals to said audio headset (Meneses et al; Para [0069]; [0070]; headset accessory 203 transmit L game audio to headset 206).

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Groesch (US 8,213,666 B2).
Regarding claim 3, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 2, wherein: said audio headset comprises a speaker and circuitry housing with an ear cup mounted to a first side of said speaker and circuitry housing (Meneses et al; Fig 3), but do not expressly disclose said headset accessory is configured to attach to said housing such that, when attached, said headset accessory covers a surface of said speaker and circuitry housing that is opposite said first side of said speaker and circuitry housing. However, in the same field of endeavor, Groesch et al disclose a headset accessory wherein said headset accessory is configured to attach to said housing such that, when attached, said headset accessory covers a surface of said speaker and circuitry housing that is opposite said first side of said speaker and circuitry housing (Groesch et al; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the accessory attachment taught by Groesch to attach the accessory taught by Meneses to the headset. The motivation to do so would have been to reduce the complexity of the design of the headset.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Yang (US 2012/0007562 A1).
Regarding claim 14, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, but do not expressly disclose wherein: said circuitry comprises a battery; said circuitry is configurable to operate in a first mode in which said battery is charged by a bias current; and said circuitry is configurable to operate in a second mode in which said battery provides said bias current and/or bias voltage. However, in the same field of endeavor, Yang discloses an electronic device wherein: said circuitry comprises a battery (Yang; Para [0027]); said circuitry is configurable to operate in a first mode in which said battery is charged by a bias current (Yang; Para [0029] charge mode); and said circuitry is configurable to operate in a second mode in which said battery provides said bias current and/or bias voltage (Yang; Para [0027]; battery power mode). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the power management taught by Yang as power management in the headset receiver taught by Meneses to the headset. The motivation to do so would have been to provide a plurality of option to the user of the headset.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Vincent et al (US 2009/0048070 A1).
Regarding claim 8, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 7, but do not expressly disclose wherein said characteristic of said user of the headset is displayed on said LCD and comprises an age level of said user. However, in the same field of endeavor, Vincent et al disclose a headset accessory wherein said characteristic of said user of the headset is displayed on said LCD and comprises an age level of said user (Vincent et al; Fig 25; display 2506). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the display view taught by Vincent as display view taught by Meneses in view of Pong to the headset. The motivation to do so would have been to provide a plurality of option to the user of the headset.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Bonanno (US 2012/0014553 A1).
Regarding claim 12, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 11, but do not expressly disclose wherein said parameter settings stored in said nonvolatile memory of said headset accessory are associated with a particular video game. However, in the same field of endeavor, Bonanno discloses an audio circuitry with a memory with preset parameters wherein said parameter settings stored in said non- volatile memory of said headset accessory are associated with a particular video game (Bonanno; Para [0045]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Bonanno as control signals in the circuitry taught by Meneses. The motivation to do so would have been to improve the audio effect to the user of the audio device.

Regarding claim 13, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 11, but do not expressly disclose wherein said parameter settings stored in said nonvolatile memory of said headset accessory are associated with a particular game player. However, in the same field of endeavor, Bonanno discloses an audio circuitry with a memory with preset parameters wherein said parameter settings stored in said non-volatile memory of said headset accessory are associated with a particular video game (Bonanno; Para [0013]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Bonanno as control signals in the circuitry taught by Meneses. The motivation to do so would have been to improve the audio effect to the user of the audio device.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Willis et al (US 2007/0299723 A1).
Regarding claim 16, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen disclose the system of claim 1, but do not expressly disclose wherein said gaming information comprises an identification of which game is being played. However, in the same field of endeavor, Willis et al disclose a video game processor wherein said gaming information comprises an identification of which game is being played (Willis et al; Para [0023]-[0025]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Willis as control information in the circuitry taught by Meneses. The motivation to do so would have been to improve the audio effect to the user of the audio device.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Willis et al (US 2007/0299723 A1) and further in view of Lum et al (US 2005/0170889 A1).
Regarding claim 17, Meneses et al in view of Bracken et al and further in view and further in view of Pong et al and further in view of Strohallen and further in view of Willis disclose the system of claim 16, but do not expressly disclose wherein interactions between headset accessory and headset are controlled based on said game being played. However, in the same field of endeavor, Lum et al disclose a video game processor wherein interactions between headset accessory and headset are controlled based on said game being played (Lum et al; Para [0013]- [0014]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the mode settings taught by Lum as mode controller in the circuitry taught by Meneses. The motivation to do so would have been to allow uninterrupted gaming experience.

Claim 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pong et al (US 2014/0036127 A1) in view of Meneses (US 2014/0073429 A1) and further in view of Bracken et al (US 2010/0120533 A1) and further in view of and further in view of Strohallen et al (US 5,774,791).
Regarding claim 18, Pong et al disclose a method comprising: performing by circuitry in a headset accessory (Pong et al; Para [0050]; control circuit 322) that is configured to attach to an audio headset on a surface of said audio headset that is opposite an ear cup of said audio headset (Pong et al; Fig 2), said audio headset comprising speakers (Pong et al; Fig 2; speaker assemblies 108) and a microphone (Pong et al; Fig 2; speaker assemblies 108); upon attachment to said audio headset, establishing a link to said audio headset (Pong et al; Fig 2; link 208); but do not expressly disclose a method comprising a headset; upon attachment to said audio headset, customizing said audio headset to an ability and/or an age of a user; establishing a wireless inductive link; upon establishing said wireless inductive link to said audio headset, using said wireless inductive link for conveyance of gaming information; altering, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character; and causing display of a characteristic of a user of the headset on a display. However, in the same field of endeavor, Meneses disclose a method comprising a headset comprising a microphone (Meneses et al; Fig 5; microphone 563) upon attachment to said audio headset, customizing said audio headset to an ability and/or an age of a user (Meneses et al; Para [0058]; user profile interpreted as user ability displayed by display 315; Para [0054]) upon establishing said link to said audio headset, using said link for conveyance of gaming information (Meneses et al; Para [0056]; Fig 4; interface 433 establishes a link between headset accessory 203 and headset 206); and causing display of a characteristic of a user of the headset on a display (Meneses et al; Para [0058]; display user avatar on headphone display). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the headset accessory game audio processor taught by Meneses as headset accessory processing in the accessory taught by Pong. The motivation to do so would have been to improve the processing power of the headset accessory device. Moreover, in the same field of endeavor, Bracken et al disclose an audio processing device said circuitry alters, based on said gaming information, a voice of a user received from said microphone of said audio headset to sound like a different person or game character (Bracken et al; Para [0011];[0039]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the accessory taught by Bracken to modify the microphone signal taught by Meneses. The motivation to do so would have been to improve the operability of the headset on a variety of gaming console. Furthermore, in the same field of endeavor, Strohallen et al disclose an audio headset accessory device comprising establishing a wireless inductive link; (Strohallen et al; Fig 22; link between 14 and 174); upon establishing said wireless inductive link to said audio headset, using said wireless inductive link for conveyance of gaming information (Strohallen et al; Fig 22; col 26; lines 20-35). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the link taught by Strohallen as transmission link in the device taught by Meneses. The motivation to do so would have been to provide a significant cost and space advantage to the headset.

Regarding claim 19, Pong et al in view of Meneses et al in view of Bracken et al and further in view of Strohallen disclose the method of claim 18, but do not expressly disclose wherein said gaming information comprises characteristics of audio being processed by said audio headset and said method comprises controlling a said state of said circuitry based on said characteristics of said audio. However, in the same field of endeavor, Meneses disclose a method comprising a headset accessory wherein said gaming information comprises characteristics of audio being processed by said audio headset and said method comprises controlling a said state of said circuitry based on said characteristics of said audio (Meneses et al; Para [0068]; [0069]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the headset accessory game audio processor taught by Meneses as headset accessory processing in the accessory taught by Pong. The motivation to do so would have been to improve the processing power of the headset accessory device

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Meneses (US 2014/0073429 A1) in view of Bracken et al (US 2010/0120533 A1) and further in view of Pong et al (US 2014/0036127 A1) and further in view of Strohallen et al (US 5,774,791) and further in view of Bonanno (US 2012/0014553 A1).
Regarding claim 20, Pong et al in view of Meneses et al in view of Bracken et al and further in view of Strohallen disclose the method of claim 18, but do not expressly disclose wherein: said circuitry comprises nonvolatile memory; said nonvolatile memory stores parameter settings for configuring audio processing circuitry of said audio headset; and said information includes said parameter settings from said headset accessory to said audio headset. However, in the same field of endeavor, Bonanno discloses an audio circuitry with a memory with preset parameters wherein: said circuitry comprises nonvolatile memory; said nonvolatile memory stores parameter settings for configuring audio processing circuitry of said audio headset; and said information includes said parameter settings from said headset accessory to said audio headset (Bonanno; Para [0045]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the parameters settings taught by Bonanno as control signals in the circuitry taught by Pong in view of Meneses. The motivation to do so would have been to improve the audio effect to the user of the audio device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651